 Case 1:20-cv-04064-VM Document 11 Filed 05/27/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
VIAMEDIA, INC.,                    :
                                   :
                    Plaintiff,     :      20 Civ. 4064
                                   :
     - against -                   :         ORDER
                                   :
WIDEOPENWEST FINANCE, LLC,         :
                                   :
                                   :
                    Defendant.     :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiff Viamedia, Inc. (“Viamedia”) has filed a motion

for an ex parte temporary restraining order (“TRO”) and

preliminary    injunction   against      WideOpenWest    Finance,    LLC

(“WideOpenWest”). Viamedia asserts one cause of action, for

breach of contract (see “Complaint,” Dkt. No. 1), and attaches

a proposed order to show cause (see Dkt. No. 5), a memorandum

of law (“MOL,” Dkt. No. 10), the declaration of David Solomon,

Chief Revenue Officer of Viamedia (see “Solomon Declaration,”

Dkt. No. 6), and the declaration of Luke Steinberger, counsel

to Viamedia (“Steinberger Declaration,” Dkt. No 8).

     The Court will deny the motion. The standards for the

entry of a preliminary injunction and a TRO are the same.

Herrick v. Grindr, LLC, No. 17-cv-932, 2017 WL 744605, at *2

(S.D.N.Y. Feb. 24, 2017). To prevail on a motion for a

preliminary injunction pursuant to Rule 65 of the Federal

Rules   of    Civil   Procedure,       the   movant   must   show   “(1)


                                   1
 Case 1:20-cv-04064-VM Document 11 Filed 05/27/20 Page 2 of 5



irreparable harm in the absence of the injunction and (2)

either (a) a likelihood of success on the merits or (b)

sufficiently serious questions going to the merits to make

them a fair ground for litigation and a balance of hardships

tipping decidedly in the movant’s favor.” MyWebGrocer, LLC v.

Hometown    Info,     Inc.,      375     F.3d    190,     192   (2d     Cir.    2004)

(internal     quotation          marks        omitted).     “The       showing     of

irreparable    harm       is     perhaps       the    single     most    important

prerequisite for the issuance of a preliminary injunction.”

Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002)

(internal     quotation        marks      and     alteration         omitted).     To

demonstrate irreparable harm, the movant must show “an injury

that   is   neither       remote    nor       speculative,       but    actual    and

imminent and cannot be remedied by an award of monetary

damages.” Estee Lauder Cos. v. Batra, 430 F. Supp. 2d 158,

174    (S.D.N.Y.    2006)      (internal        quotation       marks    omitted).

Furthermore, monetary damages do not constitute irreparable

harm, absent insolvency. Brenntag Int’l Chems., Inc. v. Bank

of India, 175 F.3d 245, 249 (2d Cir. 1999); CapLOC, LLC v.

McCord, No. 17 Civ. 5788, 2019 WL 1236415, at *3 (S.D.N.Y.

Mar. 18, 2019).

       Viamedia     has    not     demonstrated         that    it     will    suffer

irreparable    harm       without      the     TRO.   The      Court    finds    that

Viamedia’s injuries are essentially economic in nature, and


                                          2
 Case 1:20-cv-04064-VM Document 11 Filed 05/27/20 Page 3 of 5



Viamedia does not appear to argue that WideOpenWest is or

will imminently be insolvent.

      While Viamedia claims it will also suffer “incalculable

and irreparable harm to [its] reputation” (Complaint ¶ 74,

see   also   MOL    at    27),    the   Court    finds    that     the   factual

allegations     in       the     Complaint      and   Solomon      Declaration

supporting this claim are vague, conclusory, or based on

information and belief. For example, the statement in the

Solomon Declaration that WideOpenWest has already spoken with

other advertising management service providers is based on

information and belief. (Solomon Decl. ¶ 62; Complaint ¶ 73.)

The claim that Viamedia operates in a market with a relatively

small number of players, and that WideOpenWest’s actions

“will become known to most or all of those [other] players,”

is similarly unpersuasive. (Solomon Decl. ¶ 61; Complaint ¶

72.) Furthermore, Viamedia’s claim that “[i]f the industry

believes     that    [WideOpenWest]          rightfully      terminated      the

contract due to Viamedia’s insolvency, that belief would

impose   incalculable          and   irreparable      harm    to    Viamedia’s

reputation” is entirely conclusory, and unsupported by any

factual allegations. (Complaint ¶ 74; see also Solomon Decl.

¶¶ 63-64.) “[C]onclusory statements of loss of reputation

will not justify an irreparable harm finding.” Alzheimer’s

Found. of Am., Inc. v. Alzheimer’s Disease & Related Disorders


                                        3
 Case 1:20-cv-04064-VM Document 11 Filed 05/27/20 Page 4 of 5



Ass’n, Inc., No. 10 Civ. 3314, 2015 WL 4033019, at *11

(S.D.N.Y. June 29, 2015); see also Tarzia v. City of Stamford,

No. 10 Civ. 1583, 2010 WL 4683929, at *4 (D. Conn. Nov. 9,

2010) (discussing the high standard for loss of reputation to

rise to the level of irreparable harm).

     Finally, Viamedia also argues that without a TRO, it

will face a threat to the very viability of its business.

(See MOL at 28.) The Court, again, is not persuaded. Viamedia

relies   on   caselaw   indicating   that   the   termination   of   a

distribution    agreement,   which   represented    many   years     of

effort and the owners’ livelihood, constitutes irreparable

harm. (MOL at 27-28 (citing Roso-Lino Beverage Dist., Inc. v.

Coca-Cola Bottling Co. of NY, 749 F.2d 124 (2d Cir. 1984)).)

But Viamedia presents no support for its conclusion that a

TRO is thus warranted here. It states that it has made a major

investment over the years to support its operations related

to WideOpenWest, and that WideOpenWest accounts for more than

12 percent of Viamedia’s advertising revenue. But that does

not demonstrate that the termination of Viamedia’s contract

“is a threat to the very viability of Viamedia’s business.”

(MOL at 28; see also Solomon Decl. ¶¶ 56-57.) A TRO is an

extraordinary remedy, and more is needed than such conclusory

statements as Viamedia offers here.




                                 4
 Case 1:20-cv-04064-VM Document 11 Filed 05/27/20 Page 5 of 5



     Because Viamedia has made no showing that it will suffer

irreparable harm absent injunctive relief, the Court will

deny the motion.

     Accordingly, it is hereby

     ORDERED that plaintiff Viamedia, Inc.’s motion for a

temporary restraining order and preliminary injunction (Dkt.

Nos. 1 and 5) is DENIED. The Court will hold a teleconference

in this matter on Wednesday, June 10, 2020, at 10:00 a.m. The

parties are directed to dial 1-888-363-4749 (international

callers dial 1-215-446-3662), access code 8392198, at that

time. The parties are directed to submit any additional

briefing no later than three days before the teleconference.


SO ORDERED:

Dated:    New York, New York
          27 May 2020



                                       ________________________
                                             Victor Marrero
                                                U.S.D.J.




                                 5
